Case 1:18-cv-03984-JPH-TAB Document 22 Filed 02/11/19 Page 1 of 8 PageID #: 152




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 JANICE CHILDERS,                                    )
                                                     )
                 Plaintiff,                          )
                                                     )
         vs.                                         )
                                                     )     1:18-cv-03984-JPH-TAB
 ST. VINCENT HEART CENTER                            )
 OF INDIANA, LLC d/b/a,                              )
 THE HEART CENTER OF INDIANA, LLC,                   )
                                                     )
                 Defendant.                          )

               AMENDED COMPLAINT FOR DAMAGES WITH JURY DEMAND

         The plaintiff, JANICE CHILDERS (“JANICE”), by counsel, hereby brings her Amended

 Complaint for Damages against the defendant, ST. VINCENT HEART CENTER OF INDIANA,

 LLC d/b/a THE HEART CENTER OF INDIANA, LLC (“HEART CENTER”) in the following

 particulars:

                                     Jurisdiction and Venue

         1.      At all times relevant herein, HEART CENTER was and is a domestic limited

 liability company with its registered agent located at 135 N. Pennsylvania St., Ste. 1610,

 Indianapolis, Indiana.

         2.      JANICE is a resident of Marion County, Indiana.

         3.      From November 11, 2002 until September 18, 2017, HEART CENTER employed

 JANICE as a switchboard operator at its 10580 N. Meridian St., Indianapolis, Indiana office

 location.

         4.      At all times relevant herein, HEART CENTER was an employer within the



                                               1
Case 1:18-cv-03984-JPH-TAB Document 22 Filed 02/11/19 Page 2 of 8 PageID #: 153



 meaning of the Americans with Disabilities Act, as amended (“ADA”).

           5.    At all times relevant herein, JANICE was an employee within the meaning of the

 ADA.

           6.    At all times relevant herein, JANICE suffered from a disability within the meaning

 of the ADA.

           7.    JANICE timely filed a formal Charge of Discrimination with the Equal

 Employment Opportunity Commission (“EEOC”) on December 11, 2017.

           8.    On July 17, 2018, the EEOC found reasonable cause that HEART CENTER

 breached its obligations of confidentiality via unsolicited, involuntary access to JANICE’s

 personal medical information and, further, by disclosing said medical information to third parties

 in violation of the ADA.

           9.    JANICE timely files this action within ninety days of her receipt of the EEOC’s

 “Notice of Right to Sue.”

           10.   Prior to bringing this suit, JANICE exhausted all administrative remedies available

 to her.

                                         Factual Allegations

           11.   JANICE hereby incorporates the foregoing paragraphs 1-10 as if set forth fully

 herein.

           12.   At all times relevant, Janice King (“Ms. King”) was JANICE’s immediate

 supervisor during her employ at HEART CENTER.

           13.   At various times during her employment at HEART CENTER, JANICE took

 medical leave for reasons related to her disability.



                                                 2
Case 1:18-cv-03984-JPH-TAB Document 22 Filed 02/11/19 Page 3 of 8 PageID #: 154



           14.   On multiple occasions during 2016 and 2017, Ms. King accessed JANICE’s

 medical health information for the purpose of haranguing JANICE about her need for medical

 leave.

           15.   On August 9, 2017, Ms. King questioned JANICE in front of multiple co-workers

 about JANICE’s medical condition and her need for accommodation arising from said medical

 condition.

           16.   On August 15, 2017, Ms. King read aloud from JANICE’s medical chart and

 thereby disclosed to another co-worker JANICE’s protected health information including but not

 limited to JANICE’s diagnosis, the identity of her medical provider, and details pertaining to her

 prescribed treatment.

           17.   On August 16, 2017, JANICE confronted Ms. King about the above-described

 unauthorized disclosures of protected health information. That same day, Ms. King fabricated a

 “critical error” on which JANICE’s later termination was predicated.

           18.   HEART CENTER terminated JANICE’s employment on September 18, 2017 –

 exactly one week after JANICE complained to HEART CENTER corporate compliance about Ms.

 King’s unauthorized disclosures of JANICE’s protected health information.

                                  Count One – Violation of ADA

           19.   JANICE hereby incorporates the foregoing paragraphs 1-18 as if set forth fully

 herein.

           20.   HEART CENTER made inquiries requesting documentation in support of

 JANICE’s requests for medical leave, and HEART CENTER obtained JANICE’s protected health

 information in response to its inquiries.

           21.   HEART CENTER, by and through the above-described actions of Ms. King,

                                                3
Case 1:18-cv-03984-JPH-TAB Document 22 Filed 02/11/19 Page 4 of 8 PageID #: 155



 violated the ADA confidentiality provisions contained in 42 U.S.C. §12112.

           22.   As a direct and proximate result of HEART CENTER’s unlawful actions, JANICE

 has suffered damages including an irreparable loss of privacy.

           WHEREFORE, plaintiff JANICE CHILDERS hereby demands judgment against the

 defendant, ST. VINCENT HEART CENTER OF INDIANA, LLC d/b/a THE HEART CENTER

 OF INDIANA, LLC, for costs and interest, and for all other just and proper relief.

                                 Count Two – ADA Retaliation

           23.   JANICE hereby incorporates the foregoing paragraphs 1-22 as if set forth fully

 herein.

           24.   At all times relevant, JANICE met or exceeded all of HEART CENTER’s

 legitimate expectations of job performance.

           25.   HEART CENTER retaliated against JANICE in violation of the ADA because

 JANICE engaged in protected activity, i.e., confronting Ms. King about Ms. King’s improper

 disclosures of JANICE’s protected health information and reporting Ms. King’s behavior to

 HEART CENTER’s corporate compliance office.

           26.   HEART CENTER’s actions were intentional, willful, and done in reckless

 disregard of JANICE’s legal rights and, as such, were committed in bad faith.

           27.   As a direct and proximate result of HEART CENTER’s unlawful actions, JANICE

 has suffered damages including but not limited to lost wages and lost employment benefits.

           WHEREFORE, plaintiff JANICE CHILDERS hereby demands judgment against the

 defendant, ST. VINCENT HEART CENTER OF INDIANA, LLC d/b/a THE HEART CENTER

 OF INDIANA, LLC, for costs and interest, and for all other just and proper relief.



                                               4
Case 1:18-cv-03984-JPH-TAB Document 22 Filed 02/11/19 Page 5 of 8 PageID #: 156



             Count Three – Invasion of Privacy via Public Disclosure of Private Facts

           27.   JANICE hereby incorporates the foregoing paragraphs 1-26 as if set forth fully

 herein.

           28.   By discussing JANICE’s protected health information in front of co-workers and,

 further, by reading aloud from JANICE’s medical chart (as specified in ¶¶15 & 16 above), Ms.

 King gave publicity to JANICE’s private health information.

           29.   The co-workers to whom Ms. King disclosed JANICE’s protected health

 information are a particular public with a special relationship to JANICE.

           30.   The co-workers to whom Ms. King disclosed JANICE’s protected health

 information had no legitimate interest in JANICE’s protected health information.

           31.   Ms. King’s disclosures of JANICE’s protected health information to JANICE’s

 co-workers was coercive, oppressive, and intended to maximize embarrassment to JANICE.

           32.   The contents of JANICE’s protected health information, as disclosed by Ms. King,

 would be embarrassing to an ordinary person or highly offensive to a reasonable person.

           33.   The above-described acts by Ms. King were done in the course and scope of her

 employment with HEART CENTER.

           34.   As a direct and proximate result of the above-described acts by Ms. King, JANICE

 has suffered damages for which HEART CENTER is liable vicariously.

           WHEREFORE, plaintiff JANICE CHILDERS hereby demands judgment against the

 defendant, ST. VINCENT HEART CENTER OF INDIANA, LLC d/b/a THE HEART CENTER

 OF INDIANA, LLC, for costs and interest, and for all other just and proper relief.

                         Count Four – Invasion of Privacy via Intrusion

           35.   JANICE hereby incorporates the foregoing paragraphs 1-34 as if set forth fully

                                                5
Case 1:18-cv-03984-JPH-TAB Document 22 Filed 02/11/19 Page 6 of 8 PageID #: 157



 herein.

           36.   Ms. King had no legitimate purpose for perusing JANICE’s protected health

 information (as specified in ¶¶14 & 16 above).

           37.   The contents of JANICE’s protected health information – including JANICE’s

 medical diagnosis, the identity of her medical provider(s), the nature and extent of her medical

 condition, and the details surrounding her treatment for said medical condition – constitute

 JANICE’s private affairs or concerns.

           38.   Ms. King’s above-described perusal of JANICE’s protected health information is

 offensive or objectionable to a reasonable person.

           39.   The above-described acts by Ms. King were done in the course and scope of her

 employment with HEART CENTER.

           40.   As a direct and proximate result of the above-described acts by Ms. King, JANICE

 has suffered damages for which HEART CENTER is liable vicariously.

           WHEREFORE, plaintiff JANICE CHILDERS hereby demands judgment against the

 defendant, ST. VINCENT HEART CENTER OF INDIANA, LLC d/b/a THE HEART CENTER

 OF INDIANA, LLC, for costs and interest, and for all other just and proper relief.

                                     Count Five – Negligence

           41.   JANICE hereby incorporates the foregoing paragraphs 1-40 as if set forth fully

 herein.

           42.   HEART CENTER owes a duty of reasonable care to its employees to secure,

 safeguard, and protect against disclosure its employees’ protected health information in HEART

 CENTER’s possession.

           43.   HEART CENTER – by and through the above-described actions by Ms. King (as

                                                  6
Case 1:18-cv-03984-JPH-TAB Document 22 Filed 02/11/19 Page 7 of 8 PageID #: 158



 specified in ¶¶14-16 above) – breached its duty of reasonable care to JANICE.

           44.   As a direct and proximate result of HEART CENTER’s breach of duty, JANICE

 has suffered damages including but not limited to emotional distress, embarrassment, lost wages,

 and an irreparable loss of privacy.

           WHEREFORE, plaintiff JANICE CHILDERS hereby demands judgment against the

 defendant, ST. VINCENT HEART CENTER OF INDIANA, LLC d/b/a THE HEART CENTER

 OF INDIANA, LLC, for costs and interest, and for all other just and proper relief.

                     Count Six – Intentional Infliction of Emotional Distress

           45.   JANICE hereby incorporates the foregoing paragraphs 1-44 as if set forth fully

 herein.

           46.   Ms. King’s above-described conduct (as specified in ¶¶14-16 above) was extreme

 and outrageous.

           47.   Ms. King’s above-described conduct intentionally or recklessly caused severe

 emotional distress to JANICE.

           48.   The above-described acts by Ms. King were done in the course and scope of her

 employment with HEART CENTER.

           49.   As a direct and proximate result of the above-described acts by Ms. King, JANICE

 has suffered damages for which HEART CENTER is liable vicariously.

           WHEREFORE, plaintiff JANICE CHILDERS hereby demands judgment against the

 defendant, ST. VINCENT HEART CENTER OF INDIANA, LLC d/b/a THE HEART CENTER

 OF INDIANA, LLC, for costs and interest, and for all other just and proper relief.

                                        JURY DEMAND

           Pursuant to Fed. R. Civ. P. 38(b), JANICE CHILDERS, by counsel, hereby demands trial

                                               7
Case 1:18-cv-03984-JPH-TAB Document 22 Filed 02/11/19 Page 8 of 8 PageID #: 159



 by jury on all issues so triable.

                                                        Respectfully submitted,

                                                        EGGESON PRIVACY LAW


                                                        /s/ Neal F. Eggeson, Jr.
                                                        Neal F. Eggeson, Jr., Atty. No. 21314-49
                                                        EGGESON PRIVACY LAW
                                                        11722 Allisonville Road, Ste. 103-300
                                                        Fishers, IN 46038
                                                        (317) 598-1847
                                                        (317) 598-1846 (fax)
                                                        nfelaw@gmail.com


                                     CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and accurate copy of the foregoing document

 was electronically filed this 11th day of February 2019. Parties may access this filing through the

 Court’s electronic filing system. Notice of this filing will be sent to the following counsel of record

 by operation of the Court’s system:


         Emily L. Connor                                Alan L. McLaughlin
         LITTLER MENDELSON                              LITTLER MENDELSON
         econnor@littler.com                            amclaughlin@littler.com


                                                        /s/ Neal F. Eggeson, Jr.
                                                        Neal F. Eggeson, Jr.

 Neal F. Eggeson, Jr., Atty. No. 21314-49
 EGGESON PRIVACY LAW
 11722 Allisonville Road, Ste. 103-300
 Fishers, IN 46038
 (317) 598-1847
 (317) 598-1846 (fax)
 nfelaw@gmail.com



                                                  8
